Citation Nr: 1024450	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-16 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for traumatic brain 
injury.

4.  Entitlement to an initial rating higher than 10 percent 
for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 2004 to May 2008.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2008 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 



REMAND

Under 38 C.F.R. § 20.700, a hearing on appeal will be granted 
if an appellant expresses a desire to appear in person.

In the substantive appeal in April 2009, the Veteran 
requested a hearing at the Regional Office before a member of 
the Board.  In May 2009, the Veteran requested that the 
hearing be done by videoconference in lieu of appearing in 
person.

As the Veteran has not withdrawn his request and as the 
hearing has not been scheduled, the case is REMANDED for the 
following action:

Schedule the Veteran for a 
videoconference hearing before the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


